Allow me, Ambassador
Samuel Insanally, to congratulate you sincerely, on behalf of
my delegation, on your election as President of the General
Assembly of the United Nations at its forty-eighth session.
At the same time, I would express to you our satisfaction
that this post has gone to such a distinguished representative
of the Latin American and Caribbean region. You may
count on our cooperation in the important work that lies
ahead of you.
I would also like to express our gratitude to
Ambassador Stoyan Ganev for the efficiency with which he
8 General Assembly - Forty-eighth session
served as President of the General Assembly at its forty-
seventh session.
I would give a special greeting to Andorra, the Czech
Republic, Eritrea, Monaco, Slovakia, and The Former
Yugoslav Republic of Macedonia and bid them a cordial
welcome to our Organization. Guatemala wishes to extend
to them its friendship, respect, solidarity and understanding.
The increase in its membership is further proof of the faith
the international community places in the United Nations as
a multilateral forum par excellence for seeking together the
solution to the problems that beset the world today.
I would also like to extend my greetings to
Mr. Boutros Boutros-Ghali, Secretary-General of the United
Nations, whose dynamic leadership has allowed us to
progress towards the common objective of strengthening our
Organization and adapting it to the new world situation. We
hope that his efforts to ensure fulfilment of the Charter and
of its purposes and principles will be successful. We need
a strengthened Organization to maintain international peace
and security and to promote social progress and better
standards of life for human beings within the widest concept
of freedom.
We believe that the continuous dialogue between the
Secretariat and the Member States should be based on
mutual respect, confidence and understanding, and should
take into account cultural, political, economic and social
realities. The Secretary-General’s role as a facilitator of
peace processes, as an adviser on human rights and as a
mediator in international conflicts may be strengthened by
the contribution of distinguished statesmen and experts who
share with him their experience and prestige.
The events which have taken place in my country since
25 May of this year have marked a fundamental change in
the political and institutional life of Guatemala.
The breaking-off and subsequent restoration of
constitutional order created a situation in which the people
of Guatemala, as the country’s only sovereigns, exercised
legitimate resistance in order to protect and defend their
rights and guarantees enshrined in the political Constitution
of the Republic.
As one of the principal consequences of these events,
with a view to consolidating the restoration of constitutional
order so as to reinstall the Congress of the Republic, the
political parties formally pledged in writing to purge the
membership of that body.
Since this commitment has not yet been fulfilled,
President Ramiro de León Carpio, as Head of State and the
representative of national unity and the interests of the
people of Guatemala, in accordance with the Constitution,
requested the supreme electoral tribunal to hold a vote so
that the citizens could express their will with regard to the
political decision of calling for the resignation of the sitting
members of the Congress and the judges of the Supreme
Court. This vote, in conformity with the resolution of the
tribunal, will be held on 28 November this year.
This process has no precedent in our political history.
We wish to stress that all the actions taken by the
Government of the Republic fall strictly within the
framework of the Constitution, and, though the people of
Guatemala may have opted for a slower path, through
legality, to consolidate their democratic institutions, we are
sure that this will be the best solution for the reconciliation
of the Guatemalan family and the political stability of the
State. Guatemala is charting its own course, and its political
process cannot be compared with other realities.
Yesterday, President Ramirio de León Carpio presented
the National Peace Plan and the Official Declaration on
Human Rights to the Guatemalan people, as he does today,
through me, to the international community. President León
de Carpio’s Plan seeks a firm peace, based on far-reaching
reconciliation through dialogue, so that we Guatemalans can
find unity in the diversity of our cultural, ethnic, religious,
social, political, economic and ecological values.
It seeks lasting peace, achieved by putting an end to
armed internal confrontation and seeing to it that the roots
of hatred, resentment and distrust that have divided us are
extirpated through negotiation and never again by violence.
It seeks a peace with the power to transform, achieved
by consensus and national compromise, which will lead to
the strengthening of the capacity of the Government and the
society as a whole to respond promptly and effectively to
social requirements, with particular attention to the sectors
of the population most affected by the armed internal
confrontation.
The first component is reconciliation. The Plan
considers it essential to establish and promote the
functioning in Guatemala of the permanent forum for peace.
This forum will help to facilitate dialogue and ensure the
participation of all Guatemalans in the solution of national
problems. This reconciliation process will be promoted at
the national, regional, departmental, municipal and
communal levels. Thus, consensus and agreements will
Forty-eighth session - 5 October l993 9
express needs that are truly felt by the people and will at the
same time provide guidelines for joint action by the people
and the Government to solve these problems. In this
decentralization strategy, we shall make use of all
mechanisms for making the community’s voice heard,
including urban and rural development councils.
In those councils national problems will be discussed in
order to arrive at conclusions that will lead to the perfecting
of our democracy, the strengthening of a State based on the
rule of law, the full exercise of individual freedoms, respect
for human rights, integrated, self-reliant and self-sustaining
development with equality and justice and the solution to
problems deriving from our cultural diversity.
We must link this permanent forum to previous
achievements of the peace process. To this end, account
should be taken, inter alia, of the contributions made to the
great national dialogue and to the meetings that various
sectors of the Guatemalan population had with the
Guatemalan National Revolutionary Unity (URNG).
When that group integrates itself legally it will be able,
through the national reconciliation commission, to present its
ideas and proposals for subjects to be dealt with in the
forum.
The matter of social requirements calls for honest,
efficient and immediate actions by the Government to
strengthen the protection and defence of human rights,
actions that will reduce poverty indicators and promote
development in the areas worst affected by violence and that
will succeed in perfecting our democratic system. At the
same time, the Government will promote and support
responsible action in these fields by all sectors of society.
We hope the valuable support of the international
community will be added to this effort of the people and the
Government, which will contribute to a prompt and effective
response to the needs and requirements of the population.
We cannot postpone the end of the armed confrontation,
which requires the restoration of the negotiation process to
bring about a definitive cease-fire; the return of the URNG
to legality by means of amnesty; the defining of the
conditions necessary for its integration into the country’s
political life; and, in consequence, its direct participation in
the permanent peace forum.
We shall also define the international verification
machinery which will make possible the concentration,
disarmament and demobilization of URNG personnel. To
achieve this, there must be an end to acts of terrorism, acts
of destruction against the infrastructure and actions that harm
the environment.
The process also requires, first, that there be a revision
of the Oslo and Mexico City accords and, secondly, that a
timetable for negotiations be set.
On the question of human rights, the Government has
declared that it will act firmly against violations of these
rights, with no distinction as to social or economic status.
The necessary measures will be taken to protect and support
persons and entities that are working in accordance with the
law to promote and safeguard human rights. We therefore
call upon the United Nations, the Organization of American
States (OAS) and the States members of these organizations
to increase their presence and technical contributions to
actions that the State of Guatemala and its institutions
undertake to strengthen, enable and perfect the machinery for
protecting and defending human rights.
On behalf of my Government, I request the Secretary-
General of the United Nations to seek a meeting with the
URNG to undertake a review of the Oslo and Mexico City
accords and to set a timetable for negotiations. The
Government of Guatemala is proposing this Peace Plan,
aware as it is of the imperative necessity for putting an end
once and for all to armed confrontation, which has cost my
country so many human lives over the course of more than
30 years. Only a sturdy, lasting peace with power to
transform can serve as a basis to strengthen democratic
institutions, guarantee respect for human rights and promote
political, economic and social development.
For all of the above reasons we most warmly welcome
the peace process that has been attained in the sister
Republic of El Salvador and the one recently initiated
between the State of Israel and the Palestine Liberation
Organization.
Guatemala reaffirms its faith and conviction regarding
the guiding principles set out in the Charter of the United
Nations and the Universal Declaration of Human Rights,
outstanding among which are the principle of the peaceful
solution of disputes, the right to self-determination, the
sovereign equality of States and, fundamentally, the respect
for human rights and the principle of democratic
Government.
In keeping with the principle of universality prevailing
in the current international context, our country considers
that cases like that of the Republic of China in Taiwan
10 General Assembly - Forty-eighth session
should be thoroughly studied and considered in the light of
the United Nations Charter. Guatemala renews its faith and
hope in multilateralism, and particularly in the United
Nations. It wishes to stress its tradition of peace, dialogue
and negotiation and the non-use of force in international
relations.
The security of nations is no longer an exclusively
geopolitical matter falling within the framework of bipolar
confrontation. It is a global problem within which we must
tackle the problems that afflict today’s world. The concept
of security should include new elements that are fundamental
for the peoples of the world: democracy, development, the
preservation of the environment, combating drug trafficking,
food security, population trends and so on.
The Secretariat should be in the service of Member
States and in that role should facilitate instruments that will
make it possible to maintain international peace and security
and promote economic cooperation and social development,
which will guarantee the full exercise of human rights and
fundamental freedoms throughout the world.
Guatemala believes that, within the process of
restructuring and reorganizing the United Nations that is
currently under way, the efficiency of the system and the full
and democratic participation of all its Members should be
secured. Democratization, as a fundamental element in the
development of peoples, must coexist with development of
the international community and its multilateral system.
We support the initiative to expand the membership of
the Security Council from a regional perspective.
Operations designed to contain or solve conflicts should
be matters for priority action by the United Nations as part
of the Organization’s efforts to forge a new world order.
Among the problems of development are to be found
many of the causes of regional, national and international
tension. Development must be the central focus of the
efforts of the Organization. We therefore support the
holding of a World Summit for Social Development, and we
hope that the Secretary-General will submit the proposed
agenda for development, embracing economic affairs that
have traditionally been assigned to the Organization, as well
as social, political, environmental and cultural matters, which
we are beginning to realize are fundamental elements in the
welfare of peoples.
The well-being of mankind depends in large measure
on the rational use of available natural resources. With
regard to ecology, we need a global perspective, as the
environment is the heritage of all mankind. If the benefits
are enjoyed by all, the effort should be shared. The
developed world must work more closely and more
effectively in financing the various programmes to preserve
the environment of the developing countries and must
honour the commitments given in Rio de Janeiro.
National and international security are threatened
primarily by differences between the levels of development
of countries. Effective action must be taken against poverty,
hunger, disease and illiteracy. These scourges are worsening
where there are concentrations of refugees or displaced
persons. Cooperation must not be delayed. For this reason,
Guatemala hopes that the initiative of reactivating the North-
South dialogue to strengthen international economic
cooperation for development and to revitalize global
economic growth, as formulated by the Non-Aligned
Movement and the Group of 77, will be agreed to and will
lead to the creation of a better world.
The developing countries must refine the machinery for
political and economic coordination to enable us to get this
dialogue going seriously and constructively. It is therefore
essential that international economic cooperation be
strengthened to revitalize global economic growth and to
ensure that the technological revolution that is under way
will be one more factor in the promotion of a just and
equitable world order.
We must not overlook the fact that the problems of
national development are to be found also in the Central
American region. International cooperation is necessary for
the consolidation of peace and to encourage the development
of the region. Meetings of Presidents of Central American
States continue to be held regularly. Due note has been
taken of regional political advances, and proposals for
further improvement in this field have been put forward. A
summit meeting of Central American Presidents will be held
in Guatemala at the end of this month for the purpose of
adopting the Protocol to the General Treaty on Central
American Economic Integration, whose aim is to encourage
social development - a priority when it comes to
consolidating peace in Central America.
The Central American effort at integration has been
intensified. The Central American Integration System,
which coordinates efforts at regional integration and is
therefore a fundamental instrument in the process of regional
development, now has a Secretary-General.
Forty-eighth session - 5 October l993 11
It has been proposed that a coordinated Central
American fund to fight poverty be set up. This proposal will
be studied at the next Summit of Central American
Presidents.
Guatemala supports economic openness so that its
economy may be integrated effectively into the sphere of
world trade. Along with the other Central American
countries, we have made progress in establishing an
integrated economic space, and we are negotiating with
countries and groups of countries with a view to concluding
agreements on the liberalization of trade.
The Government that I represent has embarked upon a
process of restructuring and consolidating its democratic
institutions. Keeping faith with the Constitution of the
Republic, it has today, with the greatest good will and good
faith, presented its plan for peace. This is designed to save
many lives and to bring to our country the longed-for peace,
which cannot be achieved without the wholehearted support
of the international community.
